This is a petitory action involving a certain portion of ground in the Parish of Ascension between State Highway No. 29 and the edge of Bayou Lafourche immediately in front of Lots One and Two of Square No. 79 of Port Barrow, La. It is agreed by and between the parties that the facts and issues herein are similar to those in the case of Joseph Casso, Jr., v. Ascension Realty Company et al., La.App., 190 So. 198, and that the decision in the latter case must necessarily be controlling herein. Therefore, for the reasons assigned in our decision in the case of Joseph Casso, Jr., v. Ascension Realty Company et al., it is ordered, adjudged and decreed that the judgment appealed from be annulled, avoided and reversed, and it is now ordered that the plaintiff and defendant, The Ascension Realty Company, be and they are hereby recognized as the owners of the following described property: "A certain portion of ground or land in the Parish of Ascension, Louisiana, between State Highway No. 29 and the edge of Bayou Lafourche, and lying immediately in front of Lots One (1) and Two (2) of Square Number Seventy-nine (79) of the subdivision of Port Barrow, which Lots 1 and 2 in Square No. 79 are more fully shown by reference to a plan of Port Barrow made by V. Sulakowski on file in the records of Ascension Parish; the upper and lower boundaries of said tract being formed by extending the upper line of Lot No. 1 and the lower line of Lot No. 2 to the water's edge on Bayou Lafourche," in the proportion of one-third to plaintiff and two-thirds to the defendant, The Ascension Realty Company; all the costs of this suit to be borne by the parties litigant in proportion to their respective rights and interest.
W. CARRUTH JONES, Judge ad hoc concurs.
OTT, J., dissenting.
Le BLANC, J., recused.